The charge in this case was under section 4247 of the Code of 1923, which provides: "Any person who sets up, carries on, or is concerned in setting up or carrying on any lottery or device of like kind, or any gift enterprises, or any scheme in the nature of a lottery or gift enterprise; or who sells or disposes of any lottery or gift enterprise ticket, or ticket in any scheme in the nature of a lottery or gift enterprise; or who shall receive money or take an order for any lottery or gift enterprise ticket, or any ticket in any scheme in the nature of a lottery or gift enterprise; or who is interested or concerned in selling or disposing of any ticket in any lottery or gift enterprise, or scheme in the nature of a lottery or gift enterprise; or who shall act for or represent any other person in selling or disposing of any such ticket, must, on the first conviction," be punished, etc.
The complaint made by affidavit, charges this defendant with having set up, or was concerned in setting up or carrying on, a lottery in said county within twelve months, etc. The judgment, regular on its face, finds the defendant guilty. There is no bill of exceptions, and the judgment is affirmed.
Affirmed.